—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Beldock, J.), rendered April 22, 1991, convicting him of rape in the second degree (two counts), sexual abuse in the first degree, sexual abuse in the second degree (twelve counts), and endangering the welfare of a child (four counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is aflirmed.
There is no merit to the defendant’s contention that the expert testimony of child sexual-abuse trauma syndrome was inadmissible, as this testimony helped to explain the four complainants’ behavior towards the defendant after the attacks, which was not within the purview of the average juror (see, People v Taylor, 75 NY2d 277; People v Naranjo, 194 AD2d 747; People v Guce, 164 AD2d 946; cf., People v Singh, 186 AD2d 285).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or do not warrant reversal in light of the overwhelming evidence of the defendant’s guilt. Mangano, P. J., Bracken, Altman and Goldstein, JJ., concur.